DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 5-6 and 25-38 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 25-28, 30, 32-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene), and Thakur et al. (Rapid detection of single E. coli bacteria using a graphene-based field-effect transistor device).
Regarding claim 5, Tuteja discloses a system for detecting a panel of biomarkers in a biological sample based on an applied alternating current (Scheme 1; Fig. 5), comprising:
a sensor configured to detect one of a plurality of biomarkers (Scheme 1; pg. 154/3.3. Assay development on graphene gated biochip, see: developed biochip and control sensors which are incubated with non-specific antibodies), each sensor comprising:
a graphene layer disposed on an underlying substrate (Scheme 1, see: graphene monolayers; pg. 150/2.4. Graphene gated electrode design and fabrication, see: silicon chip),
a plurality of antibodies coupled to a predetermined portion of a surface of the graphene layer forming an antibody-functionalized graphene layer, wherein the plurality of antibodies exhibit specific binding to one of the plurality of biomarkers (Scheme 1, see: bio-functionalization in area between electrodes; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene),
a plurality of electrical conductors electrically coupled to the antibody- functionalized graphene layer to measure at least one electrical property of the antibody- functionalized graphene layer (Scheme 1, see: S and D electrodes; pg. 150/2.4. Graphene gated electrode design and fabrication, see: gold electrodes),
a reference electrode positioned proximate to the antibody-functionalized graphene layer configured to receive the alternating current for facilitating detection of the at least one electrical property of the antibody-functionalized graphene layer (pg. 150/2.3. Spectroscopic/morphological characterization of synthesized graphene, see: Ag/AgCl reference electrode, which is fully capable of having an AC biasing current applied to it); and
an analyzer coupled to the voltage-measuring circuitry and configured to measure a change in at least one other electrical property of the antibody-functionalized graphene layer based on an output of the voltage-measuring circuitry, the analyzer including memory storing calibration data that is used to determine the presence of biomarkers (pg. 150/2.5.cTnI quantification with graphene-gated biochip, see: Keithley semiconductor parameter analyzer; Fig. 6, see: calibration curves).
Tuteja does not explicitly disclose a plurality of sensors, each comprising a reference electrode positioned proximate to a respective antibody-functionalized graphene layer.
Zheng teaches an analogous biosensor array comprising a plurality of functionalized graphene field-effect transistor (Figure 1), each comprising a silver wire reference electrode (pg. 16955/Electrical Measurements, see: silver wire reference electrode as a gate electrode).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional sensors and respective reference electrodes in the device disclosed by Tuteja, as taught by Zheng, to provide for redundancies and parallel sensing functionality, as well as providing for a consistent reference potential from each sensor having a reference electrode spaced at a consistent distance from the sensing surface.  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Tuteja does not explicitly disclose the plurality of electrical conductors comprises a first pair of electrical conductors is electrically coupled to a first end of the antibody-functionalized graphene layer and configured to provide a first voltage to a voltage-measuring circuitry; and a second pair of electrical conductors is electrically coupled to a second end, opposite the first end, of the antibody-functionalized graphene layer and configured to provide a second voltage to the voltage-measuring circuitry.
Thakur teaches an analogous graphene-based field effect transistor device comprising an antibody functionalized graphene layer coupled to a plurality of interdigitated electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the electrodes in the device disclosed by Tuteja, into an interdigitated configuration, as taught by Thakur, since the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  One having ordinary skill in the art would have been motivated to do the foregoing in order to increase the contact interface between the graphene layer and the electrodes to improve sensitivity.
Regarding claim 6, Tuteja further discloses at least one sensor of the plurality of sensors is configured for detecting troponin in said biological sample (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 25, Tuteja further discloses each sensor of the plurality of sensors is configured to detect the one of the plurality of biomarkers in anticoagulated whole blood (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 26, Tuteja further discloses each sensor of the plurality of sensors is configured to detect the one of the plurality of biomarkers in blood plasma (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 27, Tuteja further discloses the plurality of antibodies coupled to the graphene layer of at least one of the plurality of sensors includes a control antibody (pg. 154/3.3. Assay development on graphene gated biochip, see: developed control sensors which are incubated with non-specific antibodies).
Regarding claim 28, Tuteja further discloses a fluidic delivery device fluidically coupled to the plurality of sensors to deliver the biological sample thereto (Scheme 1, see: inlet and outlet).
Regarding claim 30, modified Tuteja further discloses a plurality of calibration sensing elements, distinct from the reference electrode, configured to calibrate the plurality of sensors (the device of modified Tuteja comprises a plurality (110) of functionalized graphene field effect transistors, each with its own reference electrode; Tuteja teaches the device is configured to produce a calibration curve with a graphene field effect transistor and respective reference electrode (Fig. 6(b)); since each of the plurality of functionalized graphene field effect transistors with its own reference electrode is fully capable of functioning as a sensing element and as a calibration element, it is the position of the Examiner that any group of the 110 individual functionalized graphene field effect transistors with its own reference electrode in the device of modified Tuteja is analogous to the instantly recited “plurality of calibration sensing elements” and are distinct from the group of remaining functionalized graphene field effect transistors with its own reference electrode).
Regarding claim 32, Tuteja further discloses the plurality of sensors is configured to detect a quantity of the one of the plurality of biomarkers (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 33, Tuteja further discloses the first voltage provided by the first pair of electrical conductors electrically coupled to the first end of the antibody-functionalized graphene layer is a fixed voltage and the second voltage provided by the second pair of electrical conductors electrically coupled to the second end of the antibody-functionalized graphene layer is a variable voltage (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, the Keithley semiconductor parameter analyzer is fully capable of interrogating the electrodes in the device disclosed by modified Tuteja with a fixed or variable voltage).
plurality of electrical conductors includes a first set of at least two electrical conductors electrically coupled to a first end of the antibody- functionalized graphene layer and a second set of at least two electrical conductors electrically coupled to a second end of the antibody-functionalized graphene layer (Fig. 5, see: interdigitated electrode configuration).
Regarding claims 34-36, modified Tuteja does not explicitly disclose the predetermined portion of the graphene layer is 100 percent of the surface of the graphene layer.  As the maximum detection limit is a variable that can be modified, among others, by adjusting said percent of the surface of the graphene layer coupled with antibodies, with said maximum detection limit increasing as the percent of the graphene layer coupled with antibodies is increased, the precise percent of the surface of the graphene layer coupled with antibodies would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percent of the graphene layer coupled with antibodies cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the percent of the graphene layer coupled with antibodies in the apparatus of modified Tuteja to obtain the desired maximum detection limit (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 38, Tuteja further discloses the analyzer is configured to modulate an electrical property of the graphene layer (pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: Keithley semiconductor parameter analyzer).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene) and Thakur et al. (Rapid detection of single E. coli bacteria using a graphene-based field-effect transistor device), as applied to claims 5 and 28 above, in further view of Lafleur et al. (Recent advances in lab-on-a-chip for biosensing applications).
Regarding claim 29, Tuteja further discloses the fluidic delivery device includes a central capillary channel having an input port for receiving the biological sample (Scheme 1, see: inlet and outlet).
Modified Tuteja does not explicitly disclose a plurality of peripheral capillary channels extending from the central capillary channel to each of the plurality of sensors.
Lafleur discloses an analogous biosensor comprising a plurality of sensors coupled to a multiplexed microfluidic device capable of individually fluidically addressing each sensor (Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the biosensors taught by modified Tuteja into a multiplexed microfluidic configuration, as taught by Lafleur, since such a modification would have provided for controlled and automated capabilities for high throughput analysis (pg. 216-216/ 5. Microfluidic applications highlights).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene) and Thakur et al. (Rapid detection of single E. coli bacteria using a graphene-based field-effect transistor device), as applied to claim 5 above, in further view of Silva et al. (An ultrasensitive human cardiac troponin T graphene screen-printed electrode based on electropolymerized-molecularly imprinted conducting polymer) and Singal et al. (Pt nanoparticles-chemical vapor deposited graphene composite based immunosensor for the detection of human cardiac troponin I).
Regarding claim 31, Tuteja further discloses a first set of the plurality of sensors is configured to detect a first isoform of a biomarker (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Modified Tuteja does not explicitly disclose a second set of the plurality of sensors is configured to detect a second isoform of the biomarker.
Singal teaches it was well known in the art that both Cardiac troponin-I (cTnI) and Cardiac troponin-T (cTnT) are biomarkers for the diagnosis of acute myocardial infarction (pg. 363/1. Introduction).
Silva teaches an analogous graphene electrode functionalized with a nano-molecularly imprinted polymer (N-MIP) configured to detect cardiac troponin T (cTnT) (Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize a second set of the plurality of sensors in the device disclosed by modified Tuteja, with the cTnT selective N-MIP layer taught by Silva, since such a modification would have provided for a sensor capable of detecting both cTnI and cTnT, which Singal teaches would have been advantageous as both biomarkers are established as useful for the diagnosis of acute myocardial infarction.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene) and Thakur et al. (Rapid detection of single E. coli bacteria using a graphene-based field-effect transistor device), as applied to claim 5 above, in further view of Huang et al. (Graphene-based biosensors for detection of bacteria and their metabolic activities).
Regarding claim 37, modified Tuteja does not explicitly disclose a passivation layer configured to passivate a non-functionalized portion of the antibody-functionalized graphene layer, wherein the non-functionalized portion of the antibody-functionalized graphene layer includes a portion of the surface of the graphene layer that is not coupled with the plurality of antibodies.
Huang teaches an analogous graphene field-effect transistor biosensor comprising a layer of Tween-20 to passivate the uncoated graphene areas (Fig. 2; pg. 12359/Functionalization of graphene device).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a Tween-20 layer onto the non-functionalized portions of the graphene layers in the device disclosed by modified Tuteja, as taught by Huang, since such a modification would have improved sensor durability and increased sensor specificity by preventing non-specific binding to the non-functionalized graphene surface (Huang: pg. 12359-12361/Results and discussion).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6 and 25-38 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797